DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  “wherein and the pin: is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This channel will be understood as a channel for securing a pin of a contact piece and not the channel mentioned in claim 3.
Claim 7 recites the limitation "the pin" in like 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be understood as referring to the pin which secures the contact piece.

Claim 8 recites the limitation "the channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This channel will be understood as a channel for securing a pin of a contact piece and not the channel mentioned in claim 3.
Claim 10 recites the limitation "the channel" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. This channel will be understood as a channel for securing a pin of a contact piece and not the channel mentioned in claim 3.
Claim 22 recites the limitation "the pin" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be understood as referring to the pin which secures the contact piece.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, and 16-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Braddock (US 5628445).

(Fig. 1 item 1) comprising: 
a truck (Fig. 4 item 68 and 59 other structures shown in Fig. 3 - 11 as being part of the truck) having slidable engagement with a track (Fig. 1 item 26) affixed (affixed at items 48 and 49) to the fastener hand tool and having one end disposed nearer to a fastener delivery point of the hand tool than an opposite end, the slidable engagement comprising mated interlocking geometries between the truck and the track (geometries including items 64 and 55a that allow for the sliding and interlocking;
 a clamping mechanism (Fig. 6 items 66 and 67 or alternatively item 69) disposed on the truck for temporarily clamping opposing sides of the truck to the track at a desired position along the track; and 
a contact piece (items 60 and 61 which are disclosed as making the contact) having a non-marring, wear resistant surface (The surface is non-marring, and wear resistant to some degree as it is disclosed as abutting an item without destroying it as well as being reused) affixed to the truck extending from a side of the truck adjacent the slidable engagement, the contact piece disposed for referencing a guiding edge for a workpiece relative to the fastener delivery point (Fig. 1a showing this intended use).
Braddock can be reasonably read as having item 27 be the contact piece in its entirety and item 68 be the truck, or alternative consider portions of item 27 to be the contact piece and the truck to be other portions of the item 27 as well as item 68.

Regarding claim 2 which depends on claim 1, Braddock further discloses, the guide of claim 1, wherein the track comprises a separate component affixable to the hand tool such that the one end of the track is disposed nearer to the fastener delivery point of the hand tool than the opposite end (Affixed via connections at 48 and 49).

Regarding claim 3 which depends on claim 2, Braddock further discloses the guide of claim 2, wherein the separate component includes a channel (Fig. 3 shows a channel engaging the tool at item 13) for engaging a bottom edge of the hand tool, the channel having opposing inner edges and a tongue along one of the opposing inner edges (see annotated figure below showing tongue. this edge and be considered one of the opposing edges as the track 26 has these edges on both sides of item 13 and are located toward the inner area of the tool), the tongue having a taper high spot in the middle for forming an interference fit with the bottom edge of the hand tool and reduced heights at both ends.

    PNG
    media_image1.png
    377
    739
    media_image1.png
    Greyscale


Regarding claim 4 which depends on claim 1, Braddock discloses the guide of claim 1, wherein the track is integral to the fastener hand tool (The broadest reasonable interpretation of the term integral is to be a component of the whole. the track is a component of the total tool).

Regarding claim 6 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the contact piece comprises a disc (Items 66 and 64 can be considered part of the contact piece. These structures have a disc shape.).
Alternatively regarding claim 6 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the contact piece comprises a disc. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a 

Regarding claim 7, which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the channel of the truck includes ribs for securing the pin (ribs Fig. 5 items 55a-55b , pin item 68d. These structures can be ribs and pin. Ribs due to the shape of consecutive parallel structures in the anti-parallel direction. Pin because a structure which fits into another can be understood as a pin ie. the pin of a key also the definition of a pin including “piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” see merriam-webster dictionary.

Regarding claim 8 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein engagement of the clamping mechanism clamping opposing sides of the truck to the track simultaneously clamps the pin within the channel of the truck (Clamping mechanism and channel can alternatively be considered the bolt system 70 and 71 which clamps the top and bottom of the truck and simultaneously clamps the pins within the channel 54).

Regarding claim 9 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the contact piece comprises a hole therethrough and a pin through the hole affixes the contact piece in a channel within the truck (The contact piece can be considered item 27, the whole being item 58 in Fig. 6, the pin being item 70 in Fig. 4, the channel being item 69 of the truck item 68).

Regarding claim 10 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the channel is open to both a front end and a rear end of the truck and the contact piece can be (Fig. 5 shows a front end nearer item 48 on the front side of the truck 68 and a rear end nearer item 50 on the rear side of the truck 68 of the channel 54. This channel is open to both the front and rear end of the truck in that it is an opening at both these sections. The contact piece can be engaged at either the front or rear end based on the desired positioning of the contact piece. At the front end for a short distance between the contact piece and nailing point, or the rear end for a longer distance.)

Regarding claim 11 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the mated interlocking geometries between the truck and the track are symmetric such that the truck can be alternately engaged to the track with the clamping mechanism operated from a left side of the fastener hand tool or with the clamping mechanism operated from a right side of the fastener hand tool. (the clamping mechanism can be considered the bolt system 70 and 71 which is in the center of the tool, so it does not matter if the operation is done from the right or left side of the tool. One could reach under the tool from either the left or right side to operate and engage the truck to the track.)

Regarding claim 12 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the clamping mechanism comprises a threaded joint spanning opposing sides of the truck (Fig. 4 item 70 spans from the lower to opposite upper side of the truck).

Regarding claim 13 which depends on claim 12, Braddock further discloses the guide of claim 12, wherein the threaded joint comprises a captured nut disposed within a box section on one of the opposing sides of the truck. (Fig. 4 item 71 can be considered within a box section)

Regarding claim 14 which depends on claim 12, Braddock further discloses the guide of claim 12, wherein the threaded joint comprises a thumb screw on one of the opposing sides of the truck (Item 70 can be understood as a thumb screw as a bolt can be partially tightened with a thumb).

Regarding claim 16 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the track comprises a marked scale showing position of the truck relative to the fastener delivery point. (The ribs items 55a-55d can be considered a marked scale)

Regarding claim 17 which depends on claim 1, Braddock discloses the guide of claim 1, wherein the track extends beyond a back end of the fastener hand tool (The alternative embodiment shown in Fig. 12 having the same relevant structures in claim 1).

Regarding claim 18 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the fastener hand tool dispenses a driven fastener medium selected from the group consisting of nails, pins, rivets and staples. (Nails shown in Fig. 1)

Regarding claim 19 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the fastener hand tool dispenses an applied fastener medium selected from the group consisting of caulk, tape, and adhesive. (Examiner notes the claims are directed toward the guide itself and not the fastener hand tool. The hand tool is only limiting as the guide be intended to be used for a fastening hand tool. See MPEP 2114 Section II regarding intended use. The guide could be used on a fastener that could dispense caulk, tape, or adhesive. This limitation is so broad as to include using the tool to squeeze a bottle of glue)

Regarding claim 20 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein the truck can only be disengaged from the track by being moved beyond one end of the track (Item 39c being the one end of the track and only way to disengage items 67 and 66).

(Items 66 and 67 being part of the interlocking geometries and being part of a contiguous element).

Regarding claim 22 which depends on claim 1, Braddock further discloses the guide of claim 1, wherein and the pin engages the truck to be aligned parallel with the track and with the surface of the contact piece perpendicular to the track (the pin item 70 is parallel to item 48 which is part of the track. Item 61d in Fig. 4 is perpendicular to the bottom surface of the track)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braddock (US 5628445) in view of Artek.

Regarding claim 5 which depends on claim 1, Braddock is silent regarding the contact piece having a non-marring, wear resistant surface. However, Artek teaches the use of UHMW-PE as a non marring, wear resistant surface (pg. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the contact piece of Braddock with the UHMW-PE of Artek. The motivation being utilizing a material known to solve inherent operational problems of abrasive wear, impact failure, and material hang up (pg. 2).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Braddock (US 5628445) in view of Okouchi (U.S. 5267682). 

Regarding claim 15 which depends on claim 1, Braddock is silent regarding cam lock threaded joint. However, Okouchi teaches a cam lock threaded joint (Okouchi Fig. 5, item 19, 21). The advantage of a cam lock threaded joint is to provide a convenient method of tightening the threaded joint - in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify a threaded joint as disclosed by Lin, with a cam lock as taught by Okouchi, to apply a known technique to a known device (method, or product) ready for improvement to yield a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731